UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 02-6169



GEORGE WILSON MCGRAW,

                                              Petitioner - Appellant,

          versus


JOYCE K. CONLEY, Warden, F.C.I. Beckley,

                                               Respondent - Appellee,

          and


TRACY WEESE,

                                                   Party in Interest.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-01-852-5)


Submitted:     April 25, 2002                  Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
George Wilson McGraw, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     George   Wilson   McGraw   appeals   the   district   court’s   order

denying relief on his 28 U.S.C. § 2241 (1994) petition.          We have

reviewed the record and the district court’s opinion rejecting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   McGraw v. Conley, No. CA-01-852-5 (S.D.W. Va. Jan. 11,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                AFFIRMED




                                   2